DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, the claim recites a system comprising a combination of concrete devices (a memory and processor), and therefore is a machine, which is a statutory category of invention.

At step 2A, prong one, the claim recites generating, in response to a resource transfer request, one or more recommendations associated with routing of the resource transfer request, the recommendations comprising a resource transfer method.

observation, evaluation, and opinion on what to recommend based on the request.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim recites a processor, a memory, a processing module stored in the memory, one or more channels, a resource entity system, and an artificial intelligence engine. All recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The “monitor one or more channels, wherein the one or more channels are associated with sources of initiation of resource transfer requests and receive a resource transfer request from a resource entity system via at least one channel of the one or more channels” represents 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The “monitor one or more channels, receive a resource transfer, and route the transfer request via the resource transfer method” represent mere data gathering and is insignificant extrasolution activity. Both steps of receive and routing are well-understood, routine, and conventional.
The courts have found limitations directed to receiving or transmitting data over a network, recited at a high level of generality, to be well-understood, routine and conventional. See 2106.05(d).
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.


As per claim 5, it further provides additional details to the identified abstract idea. However, the additional limitations of “third party entity preferences, location, speed of resource transfer, security, and resources used” discuss considerations on how to perform the mental step of observation, evaluation, and opinion. Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As per claim 6, it provides additional details  regarding information displayed to a user which have been found by the courts to be insignificant extrasolution activity. Transmitting data over a network, recited at a high level of generality, to be well-understood, routine and conventional. See 2106.05(d). Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As per claim 7, provides additional details regarding the recited abstract idea the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As per claims 8 and 16, they are independent claims directed to a media/product and a method respectively. Both claim recite similar limitations as claim 1 above. Therefore, they are rejected under the same rationale above.
As per claims 9-15 and 17-20 they recite similar limitations as claims 2-7 and are therefore rejected under the same rationale above.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 12 recites “dynamically pruning the pruned one or more exposure event sequences based on real- time interaction data that is extracted from the real-time interaction streams; and updating the look-up libraries with dynamically pruned one or more exposure event sequences, wherein the dynamically pruned one or more exposure event sequences used by the neural network to train itself.”. However, the specification does not discuss any of the concepts (e.g., exposure event sequences, look-up libraries, pruning, neural network, etc.). Accordingly, the claim fails to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations "the pruned one or more exposure event sequences" in line 3, “the real-time interaction streams” in line 4, “the look-up libraries” in line 5, “the neural network” in lines 6-7.  There is insufficient antecedent basis for these limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 9, 11, 13, 15, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zanzot et al. (US 2010/0211499 A1) in further view of Berland et al. (US 2014/0081861 A1).

Zanzot was cited in IDS filed on 10/28/2020.

Regarding claim 1, Zanzot teaches the invention substantially as claimed a system for intelligent routing of resources (¶ [0016]: The apparatus also includes payment routing comprising: 
one or more computer processors (¶ [0016]: processor); 
a memory (¶ [0016]: memory); and 
a processing module stored in the memory comprising instructions executable by the one or more computer processors (¶ [0041]: The steps and/or actions of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, a hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art.), wherein the instructions are configured to: 
one or more channels are associated with sources of initiation of resource transfer requests (¶ [0064]: At Event 410, a payment request is inputted via a designated input channel…The payment input channels 500 may include customer payment input channels 510 and business/front end payment input channels 530. The customer payment input channels 510 provide for customer-to-business payment inputs and/or customer-to-consumer (i. e., consumer-to-consumer) payment inputs; ¶ [0067]); 
receive a resource transfer request from a resource entity system via at least one channel of the one or more channels (¶ [0009]: receiving a financial payment transaction from a payor; ¶ [0064]: At Event 410, a payment request is inputted via a designated input channel; ¶ [0065]: The customer payment input channels are user interface's and may include, but are not limited to, Open Financial Exchange(OFX)/Mobile payment input channel 512, generally wherein the payment request correspond to a transfer of resources/funds); 
in response to receiving the resource transfer request, generate, via an artificial intelligence engine, one or more recommendations associated with routing of the resource transfer request, wherein each of the one or more recommendations comprises a resource transfer method (¶ [0063]: the payment routing determination logic 170 may determine any appropriate payment route 180 type from among more than one alternative. The payment route/type may include check/paper 300, credit/debit card 302, electronic/ACH 304, wire 306, SWIFT 308, merchant 310, account transfer 312 or any other 314 remittance/settlement payment route/type. An alternative payment route comprises two or more of the payment route-types. For example, check/paper 300 or credit/debit 302 comprises one alternative payment route, SWIFT 308 or account transfer 312 comprises another alternative payment route and wire 306 or SWIFT 308 or merchant 310 comprises another alternative payment route.); and 
route the resource transfer request via the resource transfer method associated with at least one recommendation of the one or more recommendations (Fig. 10, Step 1150: “provide for financial payment to a payee via the determined payment type”; ¶ [0086] At Event 460, payment is remitted and settled according to the determined payment route. FIG. 9 provides a block diagram of exemplary remittance/settlement payment channels 1000, in accordance with embodiment of the present invention. The remittance payment channels 1000 may include check 

Zanzot does not expressly teach monitor one or more channels, wherein the one or more channels are associated with sources of initiation of resource transfer requests.

However, Berland teaches monitor one or more channels, wherein the one or more channels are associated with sources of initiation of resource transfer requests (¶ [0060]: system 300 may be capable of monitoring activities in a digital channel (e.g., initiating a purchase based on an action in a digital channel) through monitoring module 124 of transaction account system 120 or activity monitoring module 132 of digital channel 130.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Berland with the teachings of Zanzot to monitor activities in a channel. The modification would have been motivated by the desire monitoring activities such as initiating a purchase (requests for transfer of funds/resources).

Regarding claim 2, Zanzot teaches wherein routing the resource transfer request via the resource transfer method further comprises automatically selecting the at least one recommendation based on one or more factors (¶ [0089] At Event 1130, a payment route is determined for the transaction request from amongst more than one alternative payment types based on one or more routing rules. Alternative payment types include any known or future known combination of two or more payment types. Examples of payment types (i.e., remittance or settlement channels) include paper/check, Automated Clearing House (ACH), wire, Society for Worldwide International Financial Telecommunication (SWIFT), debit-credit card, merchant, account transfers and collections.).

Regarding claim 4, Zanzot teaches further comprising: 
receiving resource entity preferences from the entity system, via a portal interface (¶ [0062] The payment attributes/criteria 250 may be dynamically defined at the time of the payment request by the payor, the payee or the financial institution or the payment attributes/criteria 250 may be predefined attributes associated with the payor, the payee and/or financial institution. Additionally, in certain embodiments, payment attributes/criteria may be defined dynamically be the payor, payee and/or financial institution during the payment process. Thus, memory 130 may include, or the payment module may be in communication with another auxiliary device's memory (not shown in FIG. 2) that includes, payor-profile database 280, payee-profile database 290 and/or financial institution/bank database 294 operable for storing payment attributes/criteria. Thus, payor-profile database 280 may include a plurality of payor/customer profiles 282 and each profile 282 includes payment attributes/criteria 260 associated with the payor. Payee-profile database 290 may include a plurality of payee profiles 292 and each profile 292 includes payment attributes/criteria 260 associated with the payee. The 
storing the resource entity preferences in a data store (¶ [0062]: The payment attributes/criteria 250 may be dynamically defined at the time of the payment request by the payor, the payee or the financial institution or the payment attributes/criteria 250 may be predefined attributes associated with the payor, the payee and/or financial institution… Thus, memory 130 may include, or the payment module may be in communication with another auxiliary device's memory (not shown in FIG. 2) that includes, payor-profile database 280, payee-profile database 290 and/or financial institution/bank database 294 operable for storing payment attributes/criteria. Thus, payor-profile database 280 may include a plurality of payor/customer profiles 282 and each profile 282 includes payment attributes/criteria 260 associated with the payor. Payee-profile database 290 may include a plurality of payee profiles 292 and each profile 292 includes payment attributes/criteria 260 associated with the payee. The financial institution/bank database 294 may include payment attributes/criteria 270 associated with an input payment request type or any other relevant association.); 
receiving third party entity preferences from at least one of a third party system and the resource entity system, via the portal interface (¶ [0062]: Thus, memory 130 may include, or the payment module may be in communication with another auxiliary device's memory (not shown in FIG. 2) that includes, payor-profile database 280, payee-profile database 290 and/or financial institution/bank database 294 operable for storing payment attributes/criteria… The financial institution/bank database 294 may include payment attributes/criteria 270 associated with an input payment request type or any other relevant association.); and 
storing the third party entity preferences in the datastore (Fig. 2, Bank database 294).

Regarding claim 5, Zanzot teaches wherein generating the one or more recommendations is based on at least one of resource entity preferences, third party entity preferences, location of a third party associated with the resource transfer request, speed of the resource transfer request, security associated with the resource transfer request (¶ [0080]: FIG. 8 provides a block diagram of exemplary routing rules 900 that may be implemented in a payment route determination process, in accordance with an embodiment of the present invention. The routing rules illustrated are by way of example only. It should be noted that for any one route determination process one or more of the routing rules may be applied. Priority given to one or more of the rules may be based on payor profile data, payee profile data, notifications, alerts, financial institution rules, and the like. The routing rules 900 may be related to payment routing factors such as, but not limited to, price/cost of processing payment, time requirements for processing the payment, the quality/risk requirements or allowances for processing the payment (i. e., the guarantee of remittance and settlement, the ability to stop payment and the like), the destination of the payment and the like. Thus, the routing rules 900 may include one or more time-related rules 910, cost/price-related routing rules 920, one or more risk/quality-related routing rules 930, one or more destination-related routing rules 940 or other payor/payee defined routing rules 950.), and resources associated with the resource transfer request.

Regarding claim 7, Zanzot teaches further comprising: 
determining a type of each of the resource transfer request (¶ [0007]: In accordance with present embodiments a payment route or payment type is determined from amongst more than one alternative payment type based on one or more routing rules); 
identifying that at least one resource transfer request is associated with a predetermined type (¶ [0010]: The alternative payment type may further be defined as any two of the group known or future known payment products, such as, but not limited to, check payment, electronic/Automated Clearing House (ACH) payment, wire payment, card payment, merchant payment, account transfer payment, Society for Worldwide International Financial Telecommunication (SWIFT) payment or the like.); 
flagging the at least one resource transfer request (¶ [0011] According to optional embodiments of the method determining the payment type may further include determining the payment routing based on one or more routing rules, wherein at least one of the routing rules is associated with payment processing time, payment processing cost/price, payment processing risk/quality, payment remittance requirements or payment destination. In one specific optional embodiment the one or more routing rules are operable to determine a lowest cost payment type that meets all defined time requirements and/or risk/quality requirements.); and 
routing the at least one resource transfer request via a predetermined resource transfer method (Fig. 10, Step 1150: “provide for financial payment to a payee via the determined payment type”; ¶ [0086] At Event 460, payment is remitted and settled according to the determined payment route. FIG. 9 provides a block diagram of exemplary remittance/settlement payment channels 1000, in accordance with embodiment of the present invention. The remittance payment channels 1000 may include check payment 1010, Automated Clearing House (i.e., electronic) payment 1020, wire payment 1030, Society for Worldwide 

Regarding claim 8, it is a media/product claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 9, it is a media/product claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 11, it is a media/product claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.

Regarding claim 13, it is a media/product claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.

Regarding claim 15, it is a media/product claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale.

Regarding claim 16, it is a method claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 17, it is a method claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 19, it is a method claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.

Regarding claim 20, it is a method claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.

Claims 3, 6, 10, 14 , and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zanzot and Berland, as applied to claim 1, in further view of Rigby et al. (US 2014/0025567 A1).

Regarding claim 3, Zanzot and Berland do not expressly teach wherein routing the resource transfer request via the resource transfer method further comprises: 
displaying the one or more recommendations to a user associated with the resource entity system, via a graphical user interface associated with the at least one channel; 
receiving a selection from the resource entity system, via the graphical user interface, wherein the selection comprises the resource transfer method associated with at least one recommendation; and 
initiating the resource transfer request via the resource transfer method associated with the at least one recommendation.

However, Rigby wherein routing the resource transfer request via the resource transfer method further comprises: 
displaying the one or more recommendations to a user associated with the resource entity system, via a graphical user interface associated with the at least one channel (¶ [0060]: In some embodiments, the plurality of routing options (represented by the application label of the AID corresponding to each routing option) can be presented on a display connected to the access device. Alternatively, or additionally, the access device can send a message to the payment device that requests the payment device display the plurality of routing options to the consumer. In some embodiments, the plurality of routing options presented to the consumer can be sorted according to the merchant's routing preferences, or according to the consumer's routing preferences.); 
receiving a selection from the resource entity system, via the graphical user interface, wherein the selection comprises the resource transfer method associated with at least one recommendation (¶ [0061] At step 504, the access device can select an AID corresponding to a preferred routing option. The selection can be based on programmed preferences, such as merchant routing preferences 420, stored on or accessible to the access device 402. In some embodiments, the selection can also be based on routing preferences and/or input received from the consumer. For example, the plurality of routing options can be presented to the consumer on a display connected to the payment device, the consumer can make a selection using a user interface connected to the payment device, and the payment device can send a message to the access device indicating the consumer's selection. Based on the merchant routing preferences and, in some embodiments, the consumer preferences, the preferred routing ; and 
initiating the resource transfer request via the resource transfer method associated with the at least one recommendation (¶ [0062]: At step 604, the transaction is processed using the routing option.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rigby with the teachings of Zanzot and Berland to provide a user with options regarding routing methods and receive a selection. The modification would have been motivated by the desire of exercising greater control over how their transactions are routed. (See at least Rigby’s Background).

Regarding claim 6, Rigby teaches further comprising: generating metrics associated with the one or more recommendations; and displaying the metrics via a portal interface to a user (¶ [0060]: In some embodiments, the plurality of routing options (represented by the application label of the AID corresponding to each routing option) can be presented on a display connected to the access device. Alternatively, or additionally, the access device can send a message to the payment device that requests the payment device display the plurality of routing options to the consumer. In some embodiments, the plurality of routing options presented to the consumer can be sorted according to the merchant's routing preferences, or according to the consumer's routing preferences.).

Regarding claim 10, it is a media/product claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Regarding claim 14, it is a media/product claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale.

Regarding claim 18, it is a method claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195